Citation Nr: 1635849	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-47 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic headaches and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus, and, if so, whether service connection is warranted.

4.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to February 1972, including service the Republic of Vietnam.

The issues pertaining to bilateral hearing loss, headaches and bilateral foot disorder come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the "Tiger Team" Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction of these was subsequently transferred to the RO in North Little Rock, Arkansas.  The matter of entitlement to an increased rating for PFB comes before the Board on appeal from an April 2010 rating decision issued the North Little Rock RO.  

As the Veteran has generally claimed a bilateral foot disorder and foot pain, and in light of his numerous diagnoses, the Board has characterized the issue as set forth on the front page of this decision pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

A Board video conference hearing was held in April 2016; the transcript has been associated with the record.  The record was held open for 60 days until June 26, 2016 to allow the Veteran to submit additional evidence.    

Additional evidence was associated with the record after the RO last adjudicated the claims in a March 2011 supplemental statement of the case, including additional VA clinical records dated to August 2011 and a June 2011 VA examination report  addressing the severity of the Veteran's PFB.  As these records are not relevant to the Veteran's claim for hearing loss, there is no prejudice to the Veteran in the Board proceeding with a final decision on this issue.  Further, with respect to the remaining issues, as the Board is reopening and remanding the issues of service connection for headaches and bilateral foot disorder on the merits as well as remanding the issue of an increase rating for PFB, there is no prejudice to the Veteran as the RO will have the opportunity to consider this evidence on remand.  

The reopened claims of entitlement to service connection for headaches and bilateral foot disorder on the merits as well as entitlement to an increased rating for PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service.

2.  In a September 2006 rating decision, the RO denied service connection for headaches because new and material evidence had not been submitted; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  The additional evidence received since the September 2006 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic headaches.

4.  In a June 2004 rating decision, the RO denied service connection for foot pain, diagnosed as tinea pedis, plantar fasciitis and onychomycosis, because new and material evidence had not been submitted, and in the September 2006 rating decision, the RO denied service connection for flatfeet as there was no evidence of a current disability that originated in service; the Veteran did not initiate an appeal from either of these determinations and new and material evidence was not received within one year of either determination.

5.  The additional evidence received since the June 2004 and September 2006 rating  decisions is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The September 2006 decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The additional evidence received since the September 2006 decision is new and material, and the claim for service connection for chronic headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The June 2004 decision that denied service connection for foot pain, diagnosed as tinea pedis, plantar fasciitis and onychomycosis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  The September 2006 decision that denied service connection for flatfeet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  The additional evidence received since the June 2004 and September 2006 decisions is new and material, and the claim for service connection for bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim for service connection for hearing loss decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds it may proceed to a decision on the merits of the hearing loss service connection claim.    

Further, as the Board's decision to reopen the Veteran's claims of entitlement to service connection for chronic headaches and bilateral foot disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

II.  Service Connection for Bilateral Hearing Loss

The present appeal includes the issue of service connection for hearing loss.  In his statements of record and at the Board hearing, the Veteran reported that his hearing loss is due to artillery noise exposure while in basic training and while stationed in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is considered chronic diseases of the nervous system, listed in section 3.309(a), and, thus, is subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect no complaint or diagnoses relating to hearing impairment.  The Veteran's DD 214 shows that the Veteran was a heavy truck driver and stationed in Vietnam from February 1970 to January 1972.  He is the recipient  of several decorations and awards, none of which denote combat. The Veteran's service personnel records show that his Military Occupational Specialty was clerk typist and then motor transportation operator with duties while in Vietnam of clerk and then light vehicle operator.

On audiological evaluation on discharge in February 1972, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:  

HERTZ


500
1000
2000
3000
4000
Right 
15
15
15
10
15
Left
15
15
29
10
20

The Veteran's ears were evaluated as normal at that time.  

Clearly the in-service testing results do not reflect hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  However, as discussed below, the preponderance of the evidence weighs against the award for service connection for hearing loss.

The Veteran filed his initial claim for hearing loss in December 2008.  In support of his claim, he submitted a March 2009 private evaluation  The Veteran had reported that his hearing loss had gotten worse over the years.  He also reported a significant history of noise exposure from firing M14s in basic training and a great deal of helicopter noise and heavy weapons fire during his years in Vietnam.  The Veteran recalled periods after heavy noise exposure where his ears would ring for days while in service.  Since service, he reported using firearms minimally, but had been around some construction noise.  

An audiogram was obtained and revealed a moderate sensorineural hearing loss sloping down to a severe sensorineural hearing loss in the higher frequencies with excellent speech discrimination ability.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that some component of the Veteran's sensorineural hearing loss is certainly related to his military noise exposure.  He continued that with a negative family history, he suspected a great deal of his hearing loss is related to his service in military.

The Veteran was afforded a VA examination in October 2009 by a VA audiologist.  The claims file was reviewed.  The examiner considered the service treatment records as well as the March 2009 private opinion.  The examiner pointed out that the private examiner did not indicate that he reviewed the Veteran's service medical records.  The Veteran again reported noise exposure from gun fire, heavy equipment, helicopters and airplanes without hearing protection.  He reported post-military occupational noise exposure from driving trucks, chainsaws, and leaf blowers without hearing protection.  He reported post-military recreational noise exposure from gun fire at Camp Robinson (lives close by), motorcycles in parades,
and flying on airplanes; all without hearing protection.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
25
25
25
75
75
Left
20
20
25
55
65

Word recognition scores were not reported as they were considered unacceptable for rating purposes due to the pattern of responses.  The examiner stated that a diagnostic summary was not provided as pure tone thresholds were considered to be unacceptable for rating purposes due to poor inter-test and test-retest reliability.  Nevertheless, the examiner noted that although the examination results were not considered suitable for rating purposes, review of the claims file indicated that the Veteran's hearing was within normal in both ears at discharge from service.  Therefore, the examiner opined any hearing loss that the Veteran may have (could not be determined on this date) is not related to military service.  Repeat testing is not recommended as hearing was within normal in both ears at discharge from military service and showed no significant changes when the discharge examination is compared to the enlistment examination.

Regarding the private opinion, the examiner observed that the private examiner stated that the hearing loss was related to military service; however, his opinion was
based solely upon the Veteran's report of military noise exposure.  He does not indicate that he reviewed the Veteran's service medical records and it is highly unlikely that he did so because the available evidence (military era audiograms) does not support his opinion.  

The examination report shows that the VA examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim if there is evidence of noise exposure.  Under Hensley, the rating authority must determine whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  The Board also observes that in Hensley there was a significant in-service upward shift in measured threshold levels from enlistment to separation.  Hensley, 5 Vet. App. at 159, 161.  Here, the VA examiner found no significant threshold shift.  

In the instant case, the VA audiologist clearly found that the Veteran's hearing loss was not attributable to in-service noise exposure and provided a detailed rationale for this finding.  In sum, given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Although the examiner found that the pure tone thresholds were unacceptable for rating purposes, the Board finds that the Veteran has met the criteria for a hearing loss disability under 38 C.F.R. § 3.385, as evidenced by the March 2009 testing results that appear to reveal an auditory threshold of over 26 decibels in at least three of the frequencies in both ears.  Moreover, the Veteran's assertions of exposure to in-service acoustic trauma (i.e. loud noise) are consistent with his military occupational specialty and, in turn, are credible.  Nevertheless, although the medical evidence of record plainly reflects that the Veteran has bilateral hearing loss as recognized by VA regulation, neither that diagnosis nor the Veteran's in-service acoustic trauma, are determinative of the question of nexus to service, which generally requires competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

As indicated, the Veteran's service treatment records do not document any hearing problems.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, while the Board acknowledges noise exposure in service, the Veteran's statements regarding hearing loss symptoms since that time are not credible and, thus, cannot serve to provide a basis for a finding of service connection for current hearing loss.  The Board reiterates that the Veteran's service treatment records include nothing to suggest that he had any hearing loss in service.  Again, on his February 1972 discharge examination, the Veteran's ears were clinically evaluated as normal and audiometric findings showed no hearing loss.  There is simply no documentation of any complaints pertaining to hearing loss.  Again, if the Veteran had in fact reported such symptoms, it would most likely be documented in the clinical record.  Not only is that contemporaneous evidence considered more reliable than recollections made many years after the fact (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the record reflects a lengthy period with no documentation of any complaints or diagnosis of hearing loss.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Accordingly, the Board finds that the Veteran's more recent assertions that he has experienced hearing loss since service are not supported by or are simply inconsistent with the documented evidence of record, and are not credible.  

The Board further notes that the first objective indication of hearing loss and tinnitus is not until the March 2009 private evaluation.  As there was no evidence of hearing loss within one year of discharge, the in-service incurrence of this disorder may not be presumed.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, as the private examiner did not review the service treatment records or provide a rationale for his opinion besides relying on the Veteran's history of noise exposure, the Board finds that the March 2009 private opinion indicating that the Veteran's hearing loss is due to in-service noise exposure has minimal probative value and is outweighed by the October 2009 VA examination.  After reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the October 2009 VA examiner opined that the Veteran's hearing loss was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as the most probative on medical nexus question.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In sum, there is no credible, persuasive evidence of continuity of symptomatology, whereas there is a probative VA medical opinion on the question of nexus that weighs against the claims.  On these facts, the Veteran cannot establish service connection on the basis of continuity of symptoms.

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current hearing loss and inservice noise exposure, such evidence provides no basis for allowance of either claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998)).  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  New and Material Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Chronic Headaches

The RO initially denied service connection headaches in a September 1981 rating decision on the basis that, this condition pre-existed service and was not aggravated in service.  The Veteran appealed this determination to the Board.  The Board denied the claim in a December 1982 decision on the same basis.  In June 2004 and again in September 2006 decision, the RO again denied the Veteran's claim for service connection as the Veteran had not submitted any new and material evidence.  The Veteran did not initiate an appeal from the most recent September 2006 determination.  Although additional VA treatment records were obtained within one year of this determination, and while they address the Veteran's headaches and indicate that the Veteran reported that they started during his period of active service, they are duplicative of prior treatment records as well as statements by the Veteran and do not provide any further evidence showing that the headaches were causally related to service.  As such, while the records are new, they are not considered material.  In sum, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the September 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

At the time of the September 2006 decision, the evidence of record consisted of service treatment records, VA treatment records, the Veteran's statements and January 1982 RO hearing testimony.  The Veteran's September 1968 entrance examination showed no abnormalities and was silent with respect to an pre-existing headache disorder.  Service treatment records document numerous complaints of headaches.  However, importantly, an October 1969 record indicated that the Veteran reported an onset of 8 years prior to service when he received a blow to the back of head at age 10.  However, a November 1969 record showed an assessment of anxiety headaches.  There was also an indication that the Veteran was subsequently seen in psychiatry.   

VA clinical records continue to show treatment of headaches beginning approximately in 1981 and document daily headaches for 8 to 9 years, which would have been around the time of the Veteran's discharge from service.  In statements and hearing testimony, the Veteran reported that his headaches started in basic training.  He indicated that he had no symptoms or headaches related to any head injury that occurred when he was 10 years old.  
 
Since the September 2006 decision, additional evidence has been associated with the record, including additional statements and hearing testimony from the Veteran, and VA and private treatment records.  VA and private treatment records continue to show treatment for headaches.  Significantly, a February 2009 private mental health opinion noted severe tension headaches dating back to a tour of active duty military service. 

Importantly, in his statements of record and at the Board hearing, the Veteran reported that his headaches began in service after exposure to artillery noise and he was diagnosed with tension headaches at that time.  He also testified that he did not have headaches prior to service and he did not develop headaches from any head injury that occurred when he was 8 or 9 years old.  He further provided that he had been receiving ongoing treatment for his headaches since shortly after his discharge from service at the VA.  

Here, a February 2009 private medical opinion indicates that the onset of the Veteran's headaches was in service.  Likewise, at the Board hearing, the Veteran testified that he has been receiving ongoing treatment for his headaches since his discharge from service, and that his headaches had their onset in service and did not pre-exist service.  Again, the Veteran's testimony is presumed credible for the purposes of this analysis.  Thus, the evidence received since the September 2006 decision is new and material as it is not redundant of evidence already of record in September 2006, and relates to the unestablished fact of whether the Veteran has a headache disorder that is causally related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for chronic headaches is reopened.  38 U.S.C.A. § 5108.

Bilateral Foot Disorder

In June 1975, the Veteran submitted a claim for service connection for fungus of both feet.  It appears that in July 1975, the RO administratively denied the Veteran's claim for fungus of the feet as the Veteran failed to submit the requested evidence.  In September 1991, the RO denied the claim for a skin rash, which was appealed to the Board.  The Board likewise denied the claim for skin rash, described as tinea pedis, in a December 1982 decision.  The RO again denied service connection for a foot disorder with pain and foot rash, described as tinea pedis, in an October 1990 rating decision on the basis that new and material evidence had not been submitted showing that tinea pedis was incurred in or aggravated in service.  

Most recently, in a June 2004 rating decision, the RO denied service connection for bilateral foot pain, described as plantar fasciitis, tinea pedis and onychomycosis.  The Veteran did not initiate an appeal from the June 2004 decision and new and material evidence was not submitted within one year.  Likewise, in a September 2006 determination, the RO denied service connection for flatfeet on the merits as this was a distinct and new diagnosis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Again, the Veteran did not initiate an appeal this decision.  Although additional VA treatment records were obtained within one year of this determination, these records simply observe a continuing foot pain and are duplicative and/or redundant of VA treatment records already of record at the time of the prior rating decision.  As such, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the June 2004 decision with respect to the disabilities of plantar fasciitis, tinea pedis and onychomycosis, and the September 2006 decision with respect to the disability of flat feet became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

At the time of the prior rating decisions, the evidence of record consisted of service treatment records, VA treatment records and the Veteran's statements.  Service treatment records were silent with respect to any findings pertaining to the feet.  VA clinical records showed continuing treatment for tinea pedis beginning approximately in January 1982.  Follow up records showed complaints of bilateral foot pain and additional diagnoses of bilateral plantar fasciitis and onychomycosis.  Moreover, an April 1982 record showed a finding of congenital pes planus.  However, none of these records provided an etiological opinion.

Since the June 2004 and September 2006 rating decisions, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, additional VA treatment records and an August 2009 private opinion.  Importantly, the August 2009 opinion indicated that examination revealed pes planus and plantar fasciitis bilaterally and that the Veteran most likely had the deformity before he enlisted, but it had worsened and became painful while in service.  In his statements of record and hearing testimony, the Veteran reported that he had no issues with respect to his feet prior to service, but began having problems in service during basic training.  

Thus, in light of the August 2009 private opinion and the Veteran's statements, the evidence received since the prior rating decisions is new and material as it is not redundant of evidence already of record, and relates to the unestablished fact of whether the Veteran has a foot disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus, is reopened.  38 U.S.C.A. § 5108.


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for chronic headaches is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus, is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claims for service connection for chronic headaches and bilateral foot disorder, the Board finds that further development is warranted.  

In this regard, the Veteran has not been afforded VA examinations to determine the etiology of his chronic headaches and bilateral foot disorder.  Initially, with respect to the Veteran's headache claim, the Board notes that the Veteran's entrance examination dated in September 1968 shows that his head and neurologic system were clinically evaluated as normal.  There was no mention of a chronic headache disorder.  Thus, the Veteran is presumed to have been in sound condition with respect to any headache disorder upon entrance into service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2014); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Here, service treatment records document treatment for headaches on numerous occasions.  Likewise, the Veteran has reported the onset of these headaches in service.  Given the evidence of headaches in service and the Veteran's contentions that his headaches did not preexist service, the Board finds that a VA examination is  needed to resolve the claim for service connection for chronic headaches.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In his statements, the Veteran has associated his headaches with stress.  Importantly, the Veteran is service-connected for posttraumatic stress disorder (PTSD).  Moreover, service treatment records show a diagnosis of anxiety headaches.  As such, the requested VA examination should also address whether the Veteran has a headache disorder secondary to his PTSD.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to the Veteran's bilateral foot disorder, service treatment records are silent with respect to any complaints of, or treatment for the feet.  However, the Veteran has reported that he began experiencing foot trouble in service.  Post service clinical records show treatment for numerous foot disabilities, including tinea pedis, onychomycosis and bilateral plantar fascitis.  Again, an April 1984 VA clinical record showed that the Veteran had congenital pes planus.  Importantly, in support of his claim, the Veteran submitted an August 2009 private opinion that indicated that examination of the feet revealed pes planus and plantar fasciitis bilaterally.  The examiner determined that the Veteran most likely had the deformity before he was enlisted, but it worsened and became painful while in service.  However, this opinion is insufficient for the basis of an award service connection as the examiner did not provide any sort of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet App 295.  A clarifying opinion should be sought.  

The Veteran is also seeking an increased rating for his service-connected PFB.  He was last afforded a VA examination in June 2011, over five years ago.  At the examination, the examiner noted some scarring, but no inflammation or nodules were present on the face.  However, several papules, approximately 8 or 10, over the anterior neck below the chin that were hyperpigmented were observed.  The examiner found that 1 percent of the Veteran's total body was affected and 2 percent of his exposed body surface.  It was noted that the Veteran did not use any cream.  However, at the Board hearing, the Veteran testified to increasing symptoms, including boiling and bursting papules.  He also reported that he now used a cream daily.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, given the possibility of an increase in severity since the last VA examination, the Board finds that a new VA examination is necessary to determine the extent of the Veteran's service-connected PFB. 

As a final matter, it appears that the Veteran has received continuous treatment for these disorders at the VA.  However, the most recent VA treatment records associated with the claims file date back to August 2011.   In light of the need to remand and given that VA medical records are constructively of record, the RO should obtain VA treatment records from August 2011 to the present and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's relevant VA treatment records from August 2011 to the present.  

2.  After all outstanding records have been obtained, arrange for the Veteran to undergo an appropriate VA examination to address the etiology of the any chronic headache disorder.  The electronic record should be made available to the examiner for review.   All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Thereafter, the examiner should offer an opinion on the following: (1) whether chronic headaches clearly and unmistakably existed prior to service entrance, and, if so (2) whether chronic headaches was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the Veteran's chronic headaches are found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability:
a) had its onset in, or is otherwise medically-related to the Veteran's military service: or, 

b) is proximately due to, caused by, or aggravated by his service-connected PTSD.  For any aggravation found, the examiner should state, to the extent possible, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for all opinions provided should be given.  In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records and the Veteran's assertions of continuing symptoms since service.

3.  After all outstanding records have been obtained, arrange for the Veteran to undergo an appropriate VA examination to address the etiology of the any bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus.  The electronic record should be made available to the examiner for review.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all feet disability(ies), to include plantar fasciitis, tinea pedis, onychomycosis and pes planus.  The examiner should indicate whether each disorder is congenital or acquired in nature. Thereafter, the examiner should offer an opinion on the following:

With respect to any congenital bilateral foot disorder, to include pes planus, the examiner should determine whether it increased in severity during service.  

Then, with respect to any diagnosed acquired disabilities of the feet, the examiner should offer an opinion on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service.

A complete rationale for all opinions provided should be given.  In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records, the August 2009 private opinion and the Veteran's assertions of continuing symptoms since the in-service incidents.

4.  After all outstanding records have been obtained, schedule the Veteran to undergo an appropriate VA skin examination to address the current severity of his PFB.  The electronic record should be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders.  The examiner should specifically identify the percentage of the entire body, and the percentage of the exposed areas affected.  The examiner should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes limitation of function, the examiner should describe such limitation, as appropriate.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should review the entire record, to specifically include all evidence received since the March 2011 supplemental statement of the case, and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


